Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A picking mechanism for picking a plurality of objects constituted by four or more columnar objects, the picking mechanism comprising: a base member: a holding member provided on the base member in a plurality so as to respectively hold upper face portions of the objects or parts thereof near the upper face portions: and a guide member provided on the base member in a plurality so as to respectively guide the objects to positions of the holding members and support the objects by contacting side faces of the objects. whereby. when the plurality of objects have been picked, the objects are respectively held by the holding members and supported by the guide members while arranged on the base member in a plurality of rows. wherein. when regions of the base member that are each surrounded by circumferences of four circles serving as projections of four objects arranged in two rows, among the plurality of objects, in a case where the plurality of objects in a picked state are projected onto the base member in an axial direction thereof are set as first regions. and regions of the base member that are each surrounded by any one or two sides of a virtual rectangle. the virtual rectangle being formed so as to surround all of a plurality of circles serving as the projections of all of the plurality of objects while contacting the circumferences of the plurality of circles. and the circumferences of any one or two of the plurality of circles in a case where the plurality of objects in the picked state are projected onto the base member in the axial direction thereof are set as second regions, the guide members are respectively provided in the first regions of the base member and regions excluding a region. among the second regions on the base member, that is surrounded by any two sides of the virtual rectangle and the circumference of any one of the plurality of circles, a total sectional area of parts of the guide member provided in one of the first regions that contact the side faces of the objects is larger than a total sectional area of parts of the guide member provided in one of the second regions that contact the side faces of the objects. and the guide member is not provided in the region, among the second regions on the base member. that is surrounded by any two sides of the virtual rectangle and the circumference of any one of the plurality of circles.”, as recited in Claim 5 specifically:
the structural and operative relationship between the picking mechanism, plurality of objects, base member, holding member, guide member, projections, rows, first regions, virtual rectangle, and second regions.  Especially as it relates to the relationship between the picking mechanism, plurality of objects, base member, holding member, guide member, first regions, and second regions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publications US 2398747 A, US 2031866 A, US 2747915 A, US 2437667 A have been cited by the examiner as pertinent to the applicant’s disclosure because they teach a picking mechanism for holding members sorted into rows.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652